No. 99-20870
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-20870
                           Summary Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

MASSOOD DANESH PAJOOH,

                                            Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-3402
                       --------------------
                         January 25, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Massood Danesh Pajooh seeks a certificate of appealability

(“COA”) to appeal the district court’s denial of his 28 U.S.C.

§ 2255 motion.    He argues that trial counsel was ineffective in

failing to advise him properly as to pleading guilty, in failing

to present a proper defense theory, in disallowing him to testify

on his own behalf, and in failing to conduct adequate pretrial

investigation.    He also asserts that he was denied his

constitutional right to testify and that the Government engaged

in misconduct when it used the perjured testimony of Michael Kent


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20870
                                -2-

Stephens.

     To obtain a COA, Pajooh must make a substantial showing of

the denial of a constitutional right.     See § 2253(c)(2).    He has

not made such a showing with regard to any of his claims of

ineffective assistance of counsel.    He has, however, made the

requisite showing with regard to his claim that his

constitutional rights were violated when his counsel refused to

permit him to testify.   Accordingly, we GRANT him a COA on this

issue, VACATE the district court’s judgment, and REMAND with

instructions that Pajooh is to file a supplement to his § 2255

motion setting forth in greater detail the circumstances

surrounding his failure to testify.     See United States v.

Martinez, 181 F.3d 627, 628-29 (5th Cir. 1999).

     If, once this is done, the record does not conclusively show

that Pajooh is entitled to no relief, the district court is

directed to conduct an evidentiary hearing to determine whether

Pajooh was denied his right to testify.     See United States v.

Hughes, 635 F.2d 449, 451 (5th Cir. 1981); § 2255.    Pajooh’s

request for COA on his other issues is DENIED.    His motion for an

expedited appeal is DENIED as moot.

     COA GRANTED in part, DENIED in part; VACATED AND REMANDED.